DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921 A1) in view of Carr (WO 88/07476) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1).
Regarding claims 1 and 11, Veiseh teaches a method of preparing an insulated container comprising the steps of: providing an insulation layer (0026) in an unfolded, flat position; folding the insulation layer into a folded, compact position where “each panel can be bent at 180 degree or -180 degree angles at the connection site relative to an adjacent panel to stack the panels on top of each other like a "column" ready for compression” (0037) which would inherently result in the folded position comprises a plurality of folds wherein at least one of the plurality of folds are disposed proximate each side of the insulation layer in the folded position (see Response to Arguments); and wrapping and securing a band 502 around the insulation layer in the folded position (0050).  Veiseh does not teach a capital “T” shape or the insulation layer is formed of a post-industrial, pre-consumer cotton waste.

Regarding the insulation material, Veiseh teaches the insulator may be any material that provides cushioning and minimized heat transfer, and lists various fibers (0027), but does not teach post-industrial pre-consumer cotton waste.  D’Este teaches an insulated bag and teaches it is known to use a bat of cotton waste (pg. 1 lines 71-76) and Lightman teaches that cotton waste refers to (0002-0004; 0021) refers to post-industrial, pre-consumer cotton waste comprising fiber material gleaned or trimmed as part of a cotton manufacturing and converting process.  It would have been obvious to one having ordinary skill in the art to use form the insulation layer out of cotton waste as taught by d’Este, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 2, Veiseh teaches the insulation layer is characterized by a lack of any wrapping material (0031).  Veiseh uses the insulation material of d’Este, and d’Este teaches a bat, so an outer contact surface is just the material of post-industrial, pre-consumer cotton waste.
Regarding claim 4, Veiseh teaches the insulation layer further comprises a plastic wrapping which envelops the insulation layer (0039).  Veiseh does not explicitly teach biodegradable, though it would be obvious to use a biodegradable plastic with the motivation of being environmentally friendly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 5, Veiseh teaches the band maintains the panels in a compressed state (0052), implying a circumferential wrapping.
Regarding claim 6, Veiseh illustrates the band 502 has a width which is less than 20 percent of a width of the insulation layer in the folded position (Figs. 5A-C).
Regarding claims 10 and 13, Veiseh does not teach a claimed property of being capable of maintaining a constant internal temperature for 48 hours where three 500ML and two 250ML IV bags are cooled by four 24oz frozen ice packs placed at the top and bottom below a payload.  Modified Veiseh anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by modified Veiseh is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.
Regarding claim 12, Veiseh teaches providing a rigid container (storage device, 0009); placing the insulation layer, in the folded position, into the rigid container (stored inside storage .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921 A1) in view of Carr (WO 88/07476) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1) as applied to claim 1 above, and further in view of Lochel, JR. et al. (US 2014/0083328 A1).  Veiseh teaches the insulation is protected by a primary pouch, which may take the form of a sheet or coating and may be made from any material that is gas and/or liquid impermeable (0029), but does not teach a natural fiber.  Lochel teaches an analogous insulation product (cotton; 0098) and teaches it is known to use a Kraft paper facing, which is known in the art to be made from natural fibers, having vapor barrier properties (0108).  It would have been obvious to use a natural fiber as a facing product in the structure of Veiseh as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921 A1) in view of Carr (WO 88/07476) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1) as applied to claim 1 above, and further in view of Hellwig (US 5,210,910). Veiseh teaches the fastening band 502 can be any type of fastening device (0052) but does not teach paper specifically. Hellwig teaches a bundling strap made of paper (col 2 .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921 A1) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1).
Regarding claim 14, Veiseh teaches a method of preparing an insulated container comprising the steps of: providing an insulation layer (0026) formed in a pair of rectangular pads (0033-0034) in an unfolded, flat position; folding the insulation layer into a folded, compact position where “each panel can be bent at 180 degree or -180 degree angles at the connection site relative to an adjacent panel to stack the panels on top of each other like a "column" ready for compression” (0037) which would inherently result in the folded position comprises a plurality of folds wherein at least one of the plurality of folds are disposed proximate each side of the insulation layer in the folded position (see Response to Arguments); and wrapping and securing a band 502 around the insulation layer in the folded position (0050).  Veiseh does not teach the insulation layer is formed of a post-industrial, pre-consumer cotton waste.  Veiseh teaches the insulator may be any material that provides cushioning and minimized heat transfer, and lists various fibers (0027), but does not teach post-industrial pre-consumer cotton waste.  D’Este teaches an insulated bag and teaches it is known to use a bat of cotton waste (pg. 1 lines 71-76) and Lightman teaches that cotton waste refers to (0002-0004; 0021) refers to post-industrial, pre-consumer cotton waste comprising fiber material gleaned or  In re Leshin, 125 USPO 416.
Regarding claim 15, Veiseh teaches providing a rigid container (storage device, 0009); placing the insulation layer, in the folded position, into the rigid container (stored inside storage device; 0009); separating the band; partially unfolding the insulation layer to form a void in the center of the insulation layer; and placing a product in the void (0035 teaches forming the box for goods).
Regarding claim 16, Veiseh does not teach a claimed property of being capable of maintaining a constant internal temperature for 48 hours where three 500ML and two 250ML IV bags are cooled by four 24oz frozen ice packs placed at the top and bottom below a payload.  Modified Veiseh anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by modified Veiseh is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.

Response to Arguments
Applicant’s arguments, see Appeal Brief pg. 28, filed 08/30/2021, with respect to the rejection of claims 10, 13, and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Veiseh (US 2010/0062921 A1) in view of Carr (WO 88/07476) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1).
Applicant includes arguments directed at the limitation ‘post-industrial, pre-consumer cotton waste’ essentially arguing that this limitation refers to a specific industrial byproduct material that is not taught by any prior art in the rejection of record.  To provide the best rejection over prior art, a new grounds of rejection is made in view of Veiseh (US 2010/0062921 A1) in view of Carr (WO 88/07476) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1) to teach that it is known to use what the examiner understands is the byproduct material as argued by applicant in insulated panels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734